On May 17, 2002, the defendant was sentenced to sentenced to Ten (10) years in the Montana State Prison. The defendant shall not be eligible for release on parole or participation in a supervised release program while serving the term.
*77DATED this 9th day of December, 2003.
On November 13, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and waived his right to appointed counsel, Josh Mirel, who was present. The defendant proceeded pro se. The state was represented by Christopher Miller.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the 'unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 13th Day of November, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Alt. Member, Hon. John W. Whelan.